 SCHULTZ PAINTING & DECORATING CO.EdwardE. Schultzd/b/a Schultz Painting&Decorat-ing Co.andPaintersLocal Union No. 171, affiliat-ed with International Brotherhood of Painters &Allied Trades. Case 27-CA-3604March 2, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn November 28, 1972, Administrative Law JudgeJames S. Jenson issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the Respondent'sexceptions and brief and has decided to affirm therulings, findings,' and conclusions of the Adminis-trativeLaw Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent Edward E. Schultzd/b/a Schultz Painting & Decorating Co., and itsalter ego,Rampart Painting Co., Inc., their officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.1In adopting the Administrative Law Judge'sDecision,we note that hisIn 2 indicates that the Board's Decisionin Charles T Reynolds, Sr, d/b/aCharles T Reynolds Box Companyappears in Volume 135, whereas thecorrect citation is 139 NLRB 519DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: Thisproceeding was heard before me in Colorado Springs,Colorado, on October 3 and 4,1972, pursuant to duenotice.The complaint,which was issued August 18, 1972,pursuant to a charge filed July7, 1972,alleges violations ofSections 8(a) (1) and(5) of the National Labor RelationsAct, as amended,herein called the Act.All parties were afforded full opportunity to appear, tointroduce evidence,to examine and cross-examine witness-es, to argue orally on the record,and to file briefs. A briefwas filed by the General Counsel.Upon the entire recordin the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGS111Prior to June 1, 1972, Edward E. Schultz d/b/a SchultzPainting & Decorating Co., herein called Respondent, wasengaged in businessas a paintingcontractor in theColorado Springs, Colorado, area. Respondent operatedsaid business from his residence which was located at Box145, Lytle Star Route, Colorado Springs. In 1970, Schultzbecame a member of the Painting and DecoratingContractors of America, Colorado Springs Chapter, hereincalledPDCA, an association of employers engaged inpainting and decorating. The PDCA exists, in substantialpart, for the purpose of representing its employer-membersin collective bargaining, and participating in the negotia-tion, execution, and administration of collective-bargainingagreements on behalf of its employer-members with theUnion herein. The employer-members of PDCA, on whosebehalf PDCA has bargained with the Union, annuallypurchase and receive goods and materials valued in excessof $50,000 which are shipped to such employer-membersfrom points located outside the State of Colorado.Accordingly,it isfound thatat all timesmaterial to thisproceeding, PDCA and its employer-members, includingRespondent, have been employers engaged in a businesswhich affects commerce within the meaning of Section2(2), (6), and (7) of the Act, and that the assertion ofjurisdiction is warranted.Rampart Painting Co., Inc., herein called Rampart, wasincorporated under the laws of Colorado on April 14, 1971,for the purpose of executing painting contracts, and,during April 1971, commenced performing work pursuanttoapainting subcontract,which work was not yetcompleted at the time of the hearingin thismatter. In viewof the finding herein below that Rampart is thealter egoofRespondent, it appears that, for the purposes of thisproceeding, it is appropriate to find that Rampart isengaged in commerce within the meaning of the Act. Insubstance, I find below that Respondent's business hasbeen continued as a corporation instead of a soleproprietorship.II.THELABOR ORGANIZATION INVOLVEDPainters Local Union No. 171, affiliated with Interna-tionalBrotherhood of Painters & Allied Trades, hereincalled the Union, is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe General Counsel alleges that Respondent constitutesa part of a multiemployer unit; that the Union is thestatutory representative of employees in such unit; that onor about April 15, 1972, PDCA and the Union becameparties to a collective-bargaining agreement coveringemployees in such unit; that since on or about June 1,1972,Respondent has refused to bargain with the Unionby failing and refusing to accept and conform with theterms and conditions of said agreement; and that Respon-dent has attempted to evade its obligations under saidagreement by continuing its business operations under its202 NLRB No. 23 112DECISIONS OF NATIONALLABOR RELATIONS BOARDalter ego,Rampart.Respondent contends,in effect, thatsince he has terminatedallPDCA activityand ceasedoperating as a painting contractor,he is not a party to acollective-bargaining agreement with the Union.Contend-ing that his status with Rampart is that of an employee,Respondent denies that he has continued business underthe name of Rampart as analter ego.Thus, the main issuesare whether Respondent made a timely withdrawal frommultiemployer bargaining and, if not,whether Rampart isthealter egoof Respondent.A.The PDCA and its Representation of RespondentRespondent commenced doing business as a paintingcontractor in approximately June 1970. The operation wasconducted from his residence at Box 145, Lytle Star Route,Colorado Springs, Colorado. Respondent's wife, LaVondaSchultz, and their two children, ages 5 and 3, also occupiedthe residence which was ownedjointly by Respondent andhis wife.Within a few months after commencing business,Respondent became a member of PDCA, and, by virtue ofsuch membership, a party to the multiemployer collective-bargaining agreement then in effect between PDCA andtheUnion. In December 1970, Respondent was electedsecretary-treasurer of PDCA, a position which he, occupieduntil sometime in June 1972 when he surrendered therecordsof the association to its president. The firstcollective-bargaining agreement to which Respondent wasparty expired May 31, 1972. Sometime in February 1972,Respondent was appointed by the president of PDCA as amember of the committee to negotiate a new collective-bargaining agreement which was to succeed the one due toexpire at the end of May. While there is a dispute as towhether Respondent attended one or two negotiatingmeetings,Respondent admits he attended one meetingwhich he believed to be the second. Those negotiationsculminated in an agreement between PDCA and theUnion, which became effective June 1, 1972. Respondenttestified that he did not resign from PDCA, but that he didnot pay dues to the association for 1972 and has ceased toparticipate in it. Respondent does not dispute the appropri-ateness of the multiemployer unit, which I find to beappropriate, and admits he was covered by the terms of thecollective-bargaining agreement between PDCA and theUnion which expired May 31, 1972. Respondent hasdeclined to execute the most recent agreement on theground he terminated all PDCA activity on or about April15, 1972, and has not engaged in business as a paintingcontractor since that date. Respondent does not contendthat he informed the Union that he was going to cease hispainting contracting business, or that he did not intend tobe bound by the multiemployer bargaining between PDCAand the Union.Section 8(d) of the Act expressly defines the duty "tobargain collectively" to include "the execution of a writtencontract incorporating any agreement reached if requestedby either party." See alsoH. J. Heinz Company v. N.L.R.B.,311U.S. 514, 526. The same requirement applies to amultiemployer agreement reached with a union by anauthorized representative of the employer, acting on itsbehalf.N.L.R.B. v. Sheridan Creations, Inc.,357 F.2d 245,247 (C.A. 2), cert. denied 385 U.S. 1005;N.L.R.B. v.Jeffries Banknote Company,281 F.2d 893, 896 (C.A. 9). Thecircumstances under which an employer may withdrawfrom a multiemployer unit are clearly enunciated inRetailAssociates, Inc.,120 NLRB 388, where the Board stated:Among other things, the timing of an attemptedwithdrawal from a multiemployer bargaining unit, asBoard cases show, is an important lever of control inthe sound discretion of the Board to insure stability ofsuch bargaining relationship.We would accordinglyrefuse to permit the withdrawal of an employer or aunion from a duly established multiemployer bargain-ing unit, except upon adequate written notice givenprior to the date set by the contract for modification, orto the agreed-upon date to begin the multiemployernegotiations.Where actual bargaining negotiationsbased upon the existing multiemployer unit had begun,we would not permit, except onmutualconsent, anabandonment of the unit upon which each side hascommitted itself to the other, absent unusual circum-stances.Thus, whether or not Respondent had a duty to bargainwith the Union, and is bound by the negotiations betweenPDCA and the Union, depends on the timeliness of hisattempt to withdraw from the multiemployer bargainingunit.Ihave found Respondent to be a part of the multiem-ployer unit and covered by the terms of the collective-bargainingagreementbetween PDCA and the Unionwhich expired May 31, 1972. Respondent was the secretary-treasurerofPDCA until he relinquished that jobsometime in June 1972, after the new agreement was ineffect.He was a member of the PDCA committee tonegotiate the new agreement with the Union, and in factparticipatedin at leastone negotiationmeeting.Theevidence fails to disclose any affirmative attempt byRespondent to either withdraw from PDCA or to repudiatethe authority that he had apparently vested in the PDCA,until he relinquished the secretary-treasurer's records afterthe new agreement was in effect. Even then Respondentdid not notify the Union that he was withdrawing from themultiemployerunit,nor is there any indication that theUnion either consented to or acquiesced in Respondent'swithdrawal.Accordingly,it isclear under settled Boardlaw that Respondent remained a part of the multiemployerunit and bound by the June 1; 1972, agreement in theabsence of unusual circumstances. While Respondent doesnot specifically plead "unusual circumstances," the answerto the complaint denies that Respondent has been engagedas a painting contractor since April 1972 or that he has anyaffiliation with Rampart other than as an employee of thatcorporation. The General Counsel, on the other hand,contends that Respondent has not in fact ceased doingbusiness, but has attempted to evade its obligations underthe June 1, 1972, agreement by continuing business underitsalter ego,Rampart. For reasons set forth hereafter, Ifind that Respondent's purported "going out of business"isnot the "unusual circumstance" contemplated by theBoard in theRetail Associatescase.B.The Formationof RampartSometime inJanuary 1971,Respondentadvised Robert SCHULTZ PAINTING & DECORATING CO.113Elliott,theUnion's businessmanager and financialsecretary, that work was slow, and discussed with him theuse of the "improver classification" of painter on theGates-Brock housing project which was up for bidding.'Mrs. Schultz also knew about the Gates-Brock project, andinFebruary or March informed her husband that sheintended to bid on the job and asked him to bid on it also.Respondent informed her that most housing projects weredone by union contractors, to which she replied: "I'mgoing to bid on the job anyway." Mrs. Schultz submitted abid in her own name which was on the basis of usingnonunion labor. While it is not clear whether Respondentactually submitted a separate bid, the evidence discloses hewas observed by Elliott in March or April doing work ontheGates-Brock model homes. In the meantime, Mrs.Schultz was awarded the painting contract and proceededto arrange with Raymond S. Duitch, her attorney, forRampart's incorporation.On April 14, 1971, the articles of incorporation ofRampart were filed with the secretary of state of Colorado.They recite the corporation's purpose to be "execution ofpainting contracts." Mrs. Schultz is listed as the registeredagent, and the registered office is shown as Lytle StarRoute, Box 145, Colorado Springs, Colorado, that addressbeing, as before noted, the Schultz' residence and theprincipal office and place of business of Respondent. Thethree incorporators are listed as Mr. and Mrs. Schultz andMr.Duitch, all three of whom are also listed as thecorporation's three directors. Of the five shares of Rampartstock issued, two are held by Mrs. Schultz and three by Mr.Duitch, as trustee for the benefit of the two Schultzchildren.Thereafter, the contract for the Gates-Brockproject was made in Rampart's name.The initial capitalization for Rampart was furnishedentirely by Respondent in the form of a loan. No note wasgiven for the loan, nor did the loan draw interest.Whenever Rampart needed additional capital to meet apayroll,Respondent would loan the corporation moremoney and Mrs. Schultz, who did the bookkeeping andperformed other duties for Respondent, wrote a check onRespondent's bank account. Sometime in April 1971,Respondent sold a 1961 Ford van to Rampart for $150 foron-the-job storage use. This amount was added to theamount of Respondent's loan to Rampart. On June 9,1971, Respondent loaned another $150 to Rampart. Again,no note was given in return. On June 9, 1972, Respondentloaned Rampart another $150 from his business account.Respondent testified that about December 1971, he sold allof his painting equipment to Rampart with the exceptionof a pickup truck. Mrs. Schultz testified that Rampartpurchased the equipment after June 1, 1972. I amconvinced,however, and find, that the sale of theequipment occurred prior to June 1, 1972, and probably inDecember 1971, for the following reason. Charging Party'sExhibit 3, the check register summary for Rampartcovering the period from January 1 to April 18, 1972,contains a number of adjustments to reclassify theIThe "improver classification" had recently been added to thecollective-bargaining agreement by way of an addendum. Apparently, toenter the Union's apprenticeship program, an individual was required to bea high school graduate and to pass a test. The "improver classification" wasdistribution thatMrs. Schultz had made of the checkregister.The first of such adjustments discloses theestablishment of an account payable to Respondent in theamount of $2,092 "to record purchase from Ed Schultz ofequipment and tools on Mar. 1, 1972." Thus, it wouldappear the transfer of Respondent's painting equipmentand tools to Rampart took place several months prior toJune 1 as testified to by Mrs. Schultz, and prior to the mostrecent contract negotiations between PDCA and theUnion.On or about January 8, 1972, Respondent resigned as adirector of Rampart, and was replaced by his father, FrankB. Schultz, who resides in Albuquerque, New Mexico, andisnot active in the corporation. Respondent testified thathe resigned as a director because he was operating on aunion basis and Rampart was operating on a nonunionbasis, and he felt there was a conflict of interests. It is clear,therefore, that the decision that Rampart would benonunion was made prior to its incorporation,'or, if after,at a time when Respondent was in fact one of the directors.C.Relationship Between Respondent and RampartThe record discloses that Rampart obtained three jobs asa painting contractor: the Gates-Brock project, which wascommenced in the spring of 1971; the Harloff Building inAugust 1971; and a residence on North Tejon Street inColorado Springs in September 1972. The date the Gates-Brock job commenced is not clear. Elliott testified that heobserved Respondent working on the model houses inMarch or April 1971, and that he stated to Respondent atthat time, "it looks like you got the show houses," and thatRespondent replied affirmatively. Elliott testified, withoutcontradiction, that sometime later Respondent called himand advised: "I lost the Gates-Brock project . . . . Anonunion outfit got it. . . . Rampart Painting, or Ram-page." Elliott replied that he had never heard of Rampartbefore, and Respondent replied, "Neither have I." BothRespondent and Mrs. Schultz affirmed the fact that priorto June 1972, Respondent performed some work on theGates-Brock project as a subcontractor to Rampart, andthat there was no written agreement.In August 1971, Rampart successfully bid a repaintingjob on the Harloff Building. At the time the job was tocommence, Rampart's painting crew was busy on theGates-Brock job. Respondent testified that his wife askedhim if he wanted to do the job at a certain price, to whichhe agreed. Mrs. Schultz testified that her husband asked ifhe could do the job; that she asked him to give her a price,which he did, and which she accepted. Regardless of whichversion is true, the fact remains that Rampart subcontract-ed the repainting of the Harloff Building to Respondentwithoutobtaining a competitive bid.Moreover, theevidence discloses that Respondent was the only firmRampart subcontracted any business to.In October 1971, Respondent had a contract to paint thenew gatehouses at Fort Carson. As Elliott drove by one ofthe gatehouses, he noticed two men painting the interiorcreatedto help thoseindividuals with some painting experience,who couldnot otherwise qualify for entry intothe apprenticeshipprogram, obtainjourneymanstatus after2 years' training. 114DECISIONSOF NATIONALLABOR RELATIONS BOARDwhom he did not recognize. Upon inquiring,themeninformed him they were employees of Rampart and didnot belong to a union. Later that day, Elliott talked toRespondent regarding the use of nonunion men on the joband was informed by Respondent that he had "subbed"thejob out to Rampart. Thereafter, Elliott filed a grievanceor complaint against Respondent pursuant to the collec-tive-bargaining agreement,alleging that Respondent hadsublet the Fort Carson gatehouse job to Rampart and thatRespondent was "operating as a union and nonunioncontractor, withMrs. Schultz as owner of the nonunioncompany as a subterfuge to avoid compliance with" theUnion's contract. The PDCA filed a related grievanceagainst Respondent, and, accordingly, a joint committeecomposed of PDCA and union representatives wasconvened to consider the grievances.As a result of thejoint committee's conclusion that Respondent was operat-ingRampart as a "backdoor" operation, Respondentadvised the committee that "he would try his best toabsorb Rampart into Schultz Painting and Decorating."The committee granted Respondent 30 days, and later anadditional90 days, within which to do so.Instead,according to Respondent's testimony, in December 1971,he sold all of his equipment to Rampart, and, on January8,1972, resigned from the Rampart board of directors.Although the record does not set forth the jobs whichRespondentmay have had from October 1971 on,Respondent testified that when he ceased operations at theend of May 1972, he was in the completion stage of a jobpainting the Evergreen Funeral Home. As Rampart owedhim money, he let Rampart finish the job. The amount ofthework done by Rampart, approximately $500, wasapplied to Rampart's debt to Respondent.-Commencing on June 1, 1972, Mr. Schultz becameRampart's foreman in charge of the painting crew at asalaryof $250 per week. The foreman preceding Mr.Schultz was paid $200 per week.Rampart's only otherjob has consisted of the painting ofa residence in Colorado Springs in September 1972, shortlybefore the hearing in this matterAlthoughRespondent admitted that Rampart wasorganized for the purpose of providing a tax shelter andbuilding an inheritance for his minor children, at thehearing he contended that he had lost interest in Rampartand that his only interest now is in drawing his salary.D.Concluding FindingsFrom its inception, Rampart was operated from Respon-dent'sbusiness location which was also the Schultz'residence. There was a single phone for both entities. For anumber of months, the phone bills were paid by Respon-dent. Later, phone bills were debited to the loan payableby Rampart to Respondent. The same is true of the house,payments, payments on a truck, and utility bills. NeitherRampart nor Respondent reimbursed the other for aportion of such payments.Both entities were engaged inthe sametypework,and the management remainedsubstantially the same.While Mrs. Schultz testified thatshe does the estimating on all Rampart jobs, it is clear thatprior to Rampart's inception she helped figure theestimates on Respondent's jobs. She also performed thebookkeeping functions for both entities until sometime inthe fall of 1971 when they were turned over to anaccounting firm.Mrs. Schultz ordered supplies for Respon-dent and delivered materials to Respondent's jobs. Sheperforms the same functions for Rampart.Mrs. Schultz hasat all times had authority to sign checks,not only forRampart, but also for Respondent.When additionalmoney was needed to meet a Rampart payroll, Mrs.Schultz wrote a check on Respondent's bank account. It isclear from the evidence that,except for the estimating ofjobs which his wife now does, Mr. Schultz' duties withRampart are the same as when he operated underRespondent's name.In both instances he has worked asleadman,assigned work to the crew,ordered supplies, anddeliveredmaterials.The evidence further reveals thatRespondent was authorized to sign for Rampart's suppliesprior to June 1, 1972, the date he went on Rampart'spayroll.The most significant difference in Mr.Schultz'status as the leadman for Rampart and in conductingbusiness as Respondent,ishismethod of remuneration.Under the old operation he received the profits. UnderRampart he receives$250 per week,and the corporation,which is under his wife'scontrol,receives the profits.It is the position of Respondent that Rampart should betreated as a separate and distinct entity without anyresponsibility to recognize or bargain with the Union.Respondent testified that Rampart was incorporated forthe purpose of providing a tax shelter and building aninheritance for the Schultz'children.Its purpose,as statedin the articles of incorporation,was the execution ofpainting contracts.Thus, it was created for the purpose forengaging in the same business as Respondent,albeit in adifferent legal form. As hereinbefore stated,the Schultzes,togetherwith their attorney,were the incorporators;initially,Mr. and Mrs.Schultz comprised two of thecorporation's three directors;and not untilJanuary 1972,approximately a month after Respondent sold all of hisequipment to Rampart, did Mr.Schultz resign as adirector. Even then he was replaced by his father who livesin another State and is not active in corporate affairs.Respondent provided the original capitalization for Ram-part and continued to loan money to the corporation asneeded. No notes were given in return for the loans, norwas any interest charged.Of further significance is the factthat Respondent was able to obtain work from Rampart onthe Gates-Brock job in order "to get the Union off my[Respondent's] back." Mrs. Schultz did not attempt to hideher dislike for the Union and testified that she had madethe decision that Rampart would be a nonunion contrac-tor.While the Schultzes would have me believe that theydid not discuss the creation of Rampart and the ultimatediscontinuance of Mr.Schultz'business, in the light of allthe circumstances,Iconsider it highly improbable that theentire course of action was not as they had planned. It ismy belief that the record supports the inference that thedecision thatRampart was to operate as a nonunioncontractorwas made prior to the time Mrs. Schultzsubmitted the bid on the Gates-Brock project, and that thecreation of the corporation was seized upon as a means ofavoiding Respondent's obligations under the contract withtheUnion. It should be remembered that the parties SCHULTZ PAINTING & DECORATING CO.115involved are not strangers,dealing at arm's length. Theentire matter has involved transactions between a husbandand wife occupying the same household.While one of the factors the Board often considers indetermining successors oralter egorelationships is theidentity of the rank-and-file employees of the two entitiesinvolved,the unfair labor practice alleged in this case,which I find to have been sustained,caused the lack ofidentity.Therefore,the lack ofidentityof employees doesnot affect my finding of analter egorelationship betweenRespondent and Rampart.Rampart was formed by thepersons in control of Respondent,its capital was furnishedby Respondent,ithas acquired all of Respondent'sequipment,and both Mr. and Mrs. Schultz performsubstantially the same functions for Rampartas they didwhile operating under Respondent's name.The foregoing factors convince me, and I find, thatRampart is "merely a disguised continuance of the oldemployer",Edward E. Schultz d/b/a Schultz Painting &Decorating Co., and that it was created in an attempt toevade and avoid contractualand statutorybargainingrights.2As I have previously found that Respondent didnot make a timely withdrawal from multiemployer bar-gaining,itfollows that Respondent and itsalter ego,Rampart,are bound by the terms of theApril 15, 1972,agreement betweenPDCA and the Union,and that refusalto accept and conform with the terms of said collective-bargaining agreement constitutes a refusal to bargainwithin the meaning of Section 8(a)(5) of theAct, andinterference,restraint,and coercion within the meaning ofSection 8(a)(1) of the Act,and I so find.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEupon the entire record in this proceeding,Imake thefollowing:CONCLUSIONS OF LAW1.Respondent,Rampart, and PDCA, and each ofthem, are employers within the meaning of Section 2(2) ofthe Act.2.Rampart is thealter egoof Respondent.3.TheUnion is a labor organization within themeaning ofthe Act.4.All journeymen and apprentice painters employedby employer-members of PDCA, including employees ofRespondent and itsalter ego,Rampart,but excludingofficeclericalemployees, guards and supervisors asdefined intheAct,constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection9(b) of the Act.5.At alltimes sinceJanuary 1, 1969, the Union hasbeen,and now is,the exclusive representative of all theemployees in the aforesaid appropriate unit for the purposeof collective bargaining within the meaning of Section 9(a)of the Act.6.By refusing on and after June 1, 1972, to acknowl-edge that it was bound by the terms and conditions of thecollective-bargaining agreement negotiated between theUnion and PDCA, Respondent and itsalter ego,Rampart,has engaged in and is engaging in unfairlabor practiceswithin the meaning of Section 8(a)(5) and(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 3The activities of Respondent and Rampart as set forth insectionIII,above,occurringin connectionwith theoperation of Respondent, Rampart, and PDCA describedin section I, above,have a close,intimate,and substantialrelation to trade,traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in violationsof Section 8(a)(J) and (5) of the Act and that Rampart is itsalter ego,I shall recommend that Respondent and itsalterego,Rampart, cease and desist therefrom, and take certainaffirmative action to effectuate the policies of the Act.Itwill be recommended that Respondent and itsalterego,Rampart, bargain collectively with the Union byacknowledging that it is bound by the terms of thecollective-bargaining agreement between the Union andthe PDCA which was effective on and after June 1, 1972.Upon the basis of the foregoing findings of fact and2SeeCharles T. Reynolds Box Company,135 NLRB 519, enfd. 324 F.2d833 (C.A. 6);Herman Brothers Pet Supply, Inc.,138 NLRB 1087, enfd. 325F.2d 68 (C.A. 6); ScottManufacturing Company,133 NLRB 1012, enfd. 302F.2d 280 (C.A. I).3 In the event no exceptionsare filed as provided by Sec. 102.46 of theORDEREdward E.Schultz d/b/a Schultz Painting & DecoratingCo., and itsalter ego,Rampart PaintingCo., Inc.,theirofficers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively with the Union as theexclusive representative of their employees in the appropri-ate unit described above,with respect to wages,hours, andother terms and conditions of employment.(b) Refusing to acknowledgethat they are bound by theterms of the collective-bargaining agreementexecuted bythe Unionand PDCAon or aboutApril 15, 1972, whichagreement was effective on and after June1, 1972.2.Take the following affirmative action which isnecessary to effectuate the purposesof the Act:(a) Bargain collectively with the Unionby acknowledg-ing that they are bound by the terms of the collective-bargaining agreement executedby the Union and PDCAon or aboutApril 15, 1972, whichagreement was effectiveon and after June1, 1972.Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at their usual places of business, including theFord van and any other vehicles or buildings used as "onthe job storage" facilities, copies of the attached noticemarked "Appendix." 4 Copies of said notice, to befurnished by the Regional Director for Region 27, shall,after being signed by Respondent and Rampart, be postedby them immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order, whatstepsRespondent and Rampart have taken to complytherewith.4 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."multiemployer unit,and we acknowledge that we arebound by the terms of.thecollective-bargainingagreement executed by that Union and the Paintingand Decorating Contractors of America, ColoradoSprings Chapter, effective on and after June 1, 1972.WE WILL NOTin any other manner interfere with therights granted our employees by the National LaborRelations Act to organize or bargain collectively.DatedByAPPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectively withPaintersLocal Union No. 171, affiliated withInterna-tional Brotherhood of Painters & Allied Trades, as theexclusive representative of our employees as part of aDatedByThis isanyone.EDWARD E. SCHULTZD/B/A SCHULTZ PAINTING& DECORATING CO.(Employer)(Representative)(Title)RAMPARTPAINTING CO.,INC.(Employer)(Representative)(Title)an official notice and must not bedefaced byThis noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, U. S. Custom House, Room260, 721 19th Street, Denver, Colorado 80202, Telephone303-837-3551.